DETAILED ACTION
This office action is based on the claim set submitted and filed on 08/02/2019.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 recite the limitation "the acidity of a patient’s", “the course of diagnosing”. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner interprets "the acidity" as "an acidity" and “the course” as “a course” newly introduced by each claim.
Claims 9 and 17 recite the limitation "the group". There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner interprets "the group" as "a group" newly introduced by each claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-18 are drawn to a system/apparatus, and Claims 19-20 are drawn to a method, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for obtaining a patient physiological sensor data, determine patient condition based on sensor(s) data, using the sensor data to provide a decision for a recommended patient care. This abstract idea could have been performed mentally but for the fact that the claims 
Independent claims 1, 11, 19 recite the limitations for:
(i) receive a first data stream comprising a stream of validated data to include in the first data stream a first authentication information associated with the patient; (ii) receive a second data stream comprising a stream of unvalidated data, wherein the communication device is configured to include in the second data stream a second authentication information associated with the patient; (iii) verify that the received first data stream and the second data stream are associated with the patient based on the first and second authentication information; (iv) upon verification that the first and second data streams are associated with the patient, generate a first correlated data to receive validated data streams of information about the patient,
The limitations, given the broadest reasonable interpretation, covers performance of the limitation in the mind that constitute Mental Processes but for the recitation of generic computer components. The claimed concept in the context of this claim encompasses the user manually the ability to observe data generated by a source, e.g. patient sensor(s), analyze the data, determine if all the data collected are either valid or not valid and make a decision to perform an action according to a guideline which are steps that constitute Mental Processes classified as observing, evaluating, judging, and provide an opinion. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims 1-20 recite additional element such as “transmitted via a first data link from a remote medical device adapted to generate the first data stream in response to input signals received via a monitor link connected to a patient to be monitored”, “transmitted via a second data link from a remote communication device adapted to generate the second data stream in response to user input information received from the patient”, “for transmission to a validated medical server configured”, “wherein the medical device further comprises one or more validated medical devices, and the communication device further comprises one or more communication devices” in claim 1, 11, 19, which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and post/extra-solution activity, See MPEP § 2106.05(g). Moreover, the claimed concept, for example, “transmitted/transmission” in the context of this claim encompasses the user(s) the ability an initiate a process by providing an input using an application for generating data and sending the data, see (Applicant, 0014). The element effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere see (Applicant, 0006, 0008, 0021, 0025). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The computer to perform all steps mentioned above and the combination of these additional elements is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and even in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 0014-0015, 0024), such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(f)(2)(v). Thus the judicial exceptions recited in claims 1-20 are not integrated into a practical application because the claims do not recite additional elements that impose any meaningful limits on practicing the abstract ideas. The claims are directed to an abstract idea.
The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself, (see, Applicant 0019, 0054). The generic devices elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining data from a device, See, MPEP §2016.05(d)). Additionally, as described in MPEP 2106.05(d)(II)(i) receiving or transmitting data over a network as such using the Internet to gather data has been found to be a well-understood, routine, and conventional activity1, e.g. see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-10, 12-18, and 20 include all of the limitations of claim(s) 1, 11, and 19, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
“at least a portion of the second data link 130 comprises at least one wireless connection between the one or more communication devices and the data stream validation engine 140” in claims 2, 12 where the claims recite additional element such as “data link, wireless connection, communication device , engine” which are a nominal or tangential addition to the abstract idea 
“the one or more communication devices comprise at least one personal communication device” in claim 3, where the claims recite additional element such as “personal communication device, communication device” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and extra-solution activity, See MPEP § 2106.05(g). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea.
“the at least one personal communication device comprises a mobile phone” in claim 4, where the claims recite additional element such as “mobile phone, communication device” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and extra-solution activity, See MPEP § 2106.05(g). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea.
 “the at least one personal communication device is further configured to operate a data pass through application to generate the second data stream by transmitting the user input information received from the patient without alteration” in claim 5, where the claim encompass buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096.
“the monitor link is configured to operatively couple to a pH sensor to monitor the acidity of a patient's esophagus in the course of diagnosing and treating gastroesophageal reflux disease (GERD)” in claim 6, 14 where the claims encompass a user to monitor patient acidity level using a sensor for diagnosing a disease but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. In addition, the claims recite additional element such as 
“the first and second authentication information comprise time stamp information” in claim 7, 15, 20, where the claims recite additional elements such as “time stamp information” which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and extra-solution activity, See MPEP § 2106.05(g). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea.
“the first and second authentication information further comprise rolling code information” in claim 8, 16 where the claims recite additional elements such as “rolling code” which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and extra-solution activity, See MPEP § 2106.05(g). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea.
claim 9, 17 where the claims recite additional elements such as “hardware identification, communincation device, medical device, unique patient ID” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and extra-solution activity, See MPEP § 2106.05(g). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea.
“an alarm system coupled to the data stream validation engine, wherein upon verification that the first and second data streams are not associated with the patient, generate an alarm message for transmission.” in claim 10, 18 where the claims recite additional elements such as “alarm system” which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and extra-solution activity, See MPEP § 2106.05(g). Further, the step, “generate” in the context of the claim encompasses the user(s) the ability to produce a notification where the element effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 10-13, 15, and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2012/0290266A1 – “Jain”) in view of in view of Spencer et al. (US 10341866 B1- “Spencer”) 

Regarding Claim 1 (Original), Jain teaches an apparatus to correlate data streams, the apparatus comprising:
a data stream validation engine configured to:
(i) a receive a first data stream 120 comprising a stream of validated data transmitted via a first data link from a remote medical device 115 adapted to generate the first data stream in response to input signals received via a monitor link 110 connected to a patient to be monitored,… Jain discloses a sensor medical device such  as a heart rate monitor or thermometer in a location [interpreted as a remote medical device] that generate a data stream [interpreted as first data stream] based on stimuli [signal] indicating parameters or measurements [interpreted as validated data] and the data stream is transmitted over a network [interpreted as monitor link] and the data stream includes timestamp [interpreted as authentication information] of the data (Jain: [Fig. 8, 11], [0026]; sensor array 110 comprises one or more sensors 112. A sensor 112 receives a stimulus and converts it into a data stream. … A sensor array 110 may transmit one or more data streams based on the one or more stimuli to one or more analysis systems 180 over any suitable network, [0027]; a sensor 112 may be personal or remote with respect to the subject… A sensor 112 may be both personal and remote depending on the circumstances …, [0028]; A node 114 may transmit one or more data streams based on the one or more data streams received from the sensors 112 to one or more analysis systems 180 over any suitable network…, [0042], [0045]-[0046], [0061], [0078], [0406])
(ii) receive a second data stream 130 comprising a stream of unvalidated data transmitted via a second data link from a remote communication device 125 adapted to generate the second data stream in response to user input information received from the patient… Jain discloses receives a stimuli based on user input using user-input sensors on a remote communication device (e.g. smart phone, PDA, etc.,) inputting value or quantity, voice or audio, and touching [interpreted as unvalidated data] and generate data stream [interpreted as second data stream] and the data stream includes timestamp [interpreted as authentication information] of the data (Jain: [0056]; These "user-input sensors" are sensors 112 where the stimulus received by the sensor 112 may be input from a user. The user may input any suitable information into the sensor 112, including physiological, psychological…, [0063], [0069], [0076], [0078], [0218]-[0219], [0406])
(iii) verify that the received first data stream and the second data stream are associated with the patient based on the first and second authentication information Jain discloses a timestamp [interpreted for first and second authentication information] to identify relationship between data streams [interpreted as verify] and correlate data streams from sensors with each other, e.g. physiological sensor and user input sensor, [interpreted as first and second data stream are associated with the patient or user] where the timestamp presents the association of a particular user data [interpreted as the patient] (Jain: [0057], [0107]; the data aggregation system may use the system timestamps associated with the samples to correlate one or more data streams from sensors 112 with each other or with information outside the data streams…, [0109], [0118], [0121])
(iv) upon verification that the first and second data streams are associated with the patient, generate a first correlated data for transmission to a validated medical server configured to receive validated data streams of information about the patient Jain discloses based on correlation results [interpreted as verification] received by the analysis system from the different sources such as physiological sensor [medical device] and mood sensor [user input device], the results are transmitted [0028], [0030]; a sensor 112 could transmit a data stream over a network to a remote server at a medical facility, [0107], [0108]; the data aggregation system may transmit the data streams or derivative data streams to one or more components of sensor network 100 … the data aggregation system may transmit the data streams or derivative data streams to analysis system 180, display system 190, or network 160 via connection 116. The data aggregation system may further transmit the system timestamps associated with the samples in the data streams or derivative data streams)
wherein the medical device further comprises one or more validated medical devices, and the communication device further comprises one or more communication devices Jain discloses sensors array comprising one or more devices [medical devices] and one or more communication devices [communication devices] (Jain: [0026]; sensor array 110 comprises one or more sensors 112. A sensor 112 receives a stimulus and converts it into a data stream. The sensors 112 in sensor array 110 may be of the same type (e.g., multiple thermometers) or various types (e.g., a thermometer, a barometer, and an altimeter). A sensor array 110 may transmit one or more data streams based on the one or more stimuli to one or more analysis systems 180 over any suitable network).
However Jain does not expressly discloses a validation engine and authentication information associated with the patient.
Spencer teaches
validating engine Spencer discloses a computing device using authentication information for validating data where a validation process may be performed to validate device transmitting data [medical device, first data] and controller device data [communication device, second data] (Spencer: col. 2, line 49-53], [col. 13, line 20-32])
wherein the medical device is configured to include in the first data stream a first authentication information associated with the patient Spencer discloses a device [medical device] includes a authentication certificate information that matches information of the controller device [communication device] which includes authentication information of the user [associated with the patient] through a server verification Spencer: [Fig. 1], [col. 5, line 47-55], … Commands can also be validated as only being for particular users/patients and their associated medical devices. Data and/or commands that are transmitted between devices/systems (either way) can also be verified, [col. 11: line 49-56]; the controller 104 can verify the device 106 by obtaining verifying information (e.g., authentication certificate) from the device 106 and determining whether the verifying information matches corresponding portions of the device information 124, [col. 13, line 20-35, 40-50]; the device 106 can transmit private and confidential information with each other)
wherein the communication device is configured to include in the second data stream a second authentication information associated with the patient Spencer discloses a controller device [communication device] includes a authentication information of the user [associated with the patient] through a server verification (Spencer: [Fig. 1], [col. 5, line 47-55], Medical devices can also validate that the stream of commands they receive are only from authorized mobile computing devices/controllers, …. Commands can also be validated as only being for particular users/patients and their associated medical devices…, [col. 8, line 15-35]; [col. 9, line 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data streams of Jain to incorporate the user authentication information, as taught by Spencer which helps preventing data security risk and protect users privacy and safe operation of a device (Spencer: [col. 34, line 20-22]).

Regarding Claim 2 (Original), the combination of Jain and Spencer teaches the apparatus of claim 1, wherein at least a portion of the second data link 130 comprises at least one wireless connection between the one or more communication devices and the data stream validation engine 140 Jain discloses data links via wireless connection (Jain: [0406]). Spencer discloses wireless connection providing communication device [second data link] and authentication/validation computer server [validation engine] (Spence: [Fig. 10], [col. 3, line 8-11], [col 11, line 26-30], [col. 28, line 57-60]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data links of Jain to incorporate the wireless connection for communication device and authentication server as taught by Spencer which helps preventing data security risk and protect users privacy and safe operation of a device (Spencer: [col. 34, line 20-22]).

Regarding Claim 3 (Original), the combination of Jain and Spencer teaches the apparatus of claim 1, wherein the one or more communication devices comprise at least one personal communication device Jain discloses personal digital assistance or computer for performing communication (Jain: [0069], [0395], [0411]). 

Regarding Claim 4 (Original), the combination of Jain and Spencer teaches the apparatus of claim 3, wherein the at least one personal communication device comprises a mobile phone Jain discloses smart phone for performing communication (Jain: [0027], [0069]).

Regarding Claim 5 (Original), the combination of Jain and Spencer teaches the apparatus of claim 4, wherein the at least one personal communication device is further configured to operate a data pass through application to generate the second data stream by transmitting the user input information received from the patient without alteration Jain does not expressly discloses using a pass through application for second data stream. Spencer discloses a communication between servers and medical devices transmitting encrypted information [input information] and a pass through application where devices controllers cannot read or modify the communication [interpreted as without alteration] (Spencer: [col. 2, line 64-67], [col. 27, line 23-33]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data stream of Jain to incorporate the data pass through application, as taught by Spencer which helps preventing data security risk and protect users privacy and safe operation of a device (Spencer: [col. 34, line 20-22]).

Regarding Claim 7 (Original), the combination of Jain and Spencer teaches the apparatus of claim 1, wherein the first and second authentication information comprise time stamp information Jain discloses a timestamp information [interpreted for first and second authentication information] for providing authentication (Jain: [Fig. 8], [0107]).

Regarding Claims 10 (Original), the combination of Jain and Spencer teaches the apparatus of claim 1, further comprising an alarm system coupled to the data stream validation engine, wherein upon verification that the first and second data streams are not associated with the patient, generate an alarm message for transmission Jain does not discloses a validation engine for verification of data not associated with patient and generate an alarm. Spencer discloses data verification process and computer (e.g. server) may receive verification data of the medical device [first data] and user controller device [second data] and compare the data to the initially analyzed data of the medical and user controller device. If the data does not match, the system determines that one of the data is not authentic [interpreted as not associated with the patient], and a notification is sent [generating an alarm message for transmission] (Spencer: [col. 37, line 11-31]). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data stream of Jain to incorporate the verification of the data streams if not associated with the patient to provide an alarm message or notification, as taught by Spencer which helps preventing data security risk and protect users privacy and safe operation of a device (Spencer: [col. 34, line 20-22]).

Regarding Claim 11, claims 11 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 12, claims 12 recites substantially similar limitations to claim 2, as such, are rejected for similar reasons as given above.

Regarding Claim 13 (Currently Amended), the combination of Jain and Spencer teaches the apparatus of claim 11, wherein the remote communication device is further configured to operate a data pass through application to generate the first data stream by transmitting without alteration the stream of validated data received via the first data link from the remote medical device Spencer discloses a communication between servers and controller devices [communication devices] transmitting encrypted information [input information] and a pass through application where devices controllers cannot read or modify the communication [interpreted as without alteration] (Spencer: [col. 2, line 64-67], [col. 11, line 14-17], [col. 27, line 23-33]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data stream of Jain to incorporate the data pass through application, as taught by Spencer which helps preventing data security risk and protect users privacy and safe operation of a device (Spencer: [col. 34, line 20-22]).

Regarding Claims 15 and 18, claims 15 and 18 recite substantially similar limitations to claims 7 and 10, as such, are rejected for similar reasons as given above.

Regarding Claim 19 (Previously Presented), Jain teaches a method to correlate data streams, the apparatus comprising:
Providing a data stream validation engine configured to:
(i) a receive a first data stream 120 through a remote communication device…, the first data stream comprising a stream of validated data transmitted via a first data link from a remote medical device 115 adapted to generate the first data stream in response to input signals received via a monitor link 110 connected to a patient to be monitored, Jain discloses a sensor medical device such  as a heart rate monitor or thermometer in a location [interpreted as a remote medical device] that generate a data stream [interpreted as first data stream] based on stimuli [signal] indicating parameters or measurements [interpreted as validated data] and the data stream is transmitted over a network [interpreted as monitor link] and the data stream includes timestamp [interpreted as authentication information] of the data (Jain: [Fig. 8, 11], [0026]; sensor array 110 comprises one or more sensors 112. A sensor 112 receives a stimulus and converts it into a data stream. … A sensor array 110 may transmit one or more data streams based on the one or more stimuli to one or more analysis systems 180 over any suitable network, [0027]; a sensor 112 may be personal or remote with respect to the subject… A sensor 112 may be both personal and remote depending on the circumstances …, [0028]; A node 114 may transmit one or more data streams based on the one or more data streams received from the sensors 112 to one or more analysis systems 180 over any suitable network…, [0042], [0045]-[0046], [0061], [0078], [0406])
(ii) receive a second data stream 130 comprising a stream of unvalidated data transmitted via a second data link from the remote communication device 125 adapted to generate the second data stream in response to user input information received from the patient, [interpreted as unvalidated data] and generate data stream [interpreted as second data stream] and the data stream includes timestamp [interpreted as authentication information] of the data (Jain: [0056]; These "user-input sensors" are sensors 112 where the stimulus received by the sensor 112 may be input from a user. The user may input any suitable information into the sensor 112, including physiological, psychological…, [0063], [0069], [0076], [0078], [0218]-[0219], [0406])
(iii) verify that the received first data stream and the second data stream are associated with the patient based on the first and second authentication information Jain discloses a timestamp [interpreted for first and second authentication information] to identify relationship between data streams [interpreted as verify] and correlate data streams from sensors with each other, e.g. physiological sensor and user input sensor, [interpreted as first and second data stream are associated with the patient or user] where the timestamp presents the association of a particular user data [interpreted as the patient] (Jain: [0057], [0107]; the data aggregation system may use the system timestamps associated with the samples to correlate one or more data streams from sensors 112 with each other or with information outside the data streams…, [0109], [0118], [0121]) 
(iv) upon verification that the first and second data streams are associated with the patient, generate a first correlated data for transmission to a validated medical server configured to receive validated data streams of information about the patient Jain discloses based on correlation results [interpreted as verification] received by the analysis system from the different sources such as physiological sensor [medical device] and mood sensor [user input device], the results are transmitted [0028], [0030]; a sensor 112 could transmit a data stream over a network to a remote server at a medical facility, [0107], [0108]; the data aggregation system may transmit the data streams or derivative data streams to one or more components of sensor network 100 … the data aggregation system may transmit the data streams or derivative data streams to analysis system 180, display system 190, or network 160 via connection 116. The data aggregation system may further transmit the system timestamps associated with the samples in the data streams or derivative data streams)
wherein the medical device further comprises one or more validated medical devices, and the communication device further comprises one or more communication devices Jain discloses sensors array comprising one or more devices [medical devices] and one or more communication devices [communication devices] (Jain: [0026]; sensor array 110 comprises one or more sensors 112. A sensor 112 receives a stimulus and converts it into a data stream. The sensors 112 in sensor array 110 may be of the same type (e.g., multiple thermometers) or various types (e.g., a thermometer, a barometer, and an altimeter). A sensor array 110 may transmit one or more data streams based on the one or more stimuli to one or more analysis systems 180 over any suitable network).
However Jain does not expressly discloses validation engine, using a pass through application for data stream, and authentication information of a user/patient. 

Spencer teaches
validating engine Spencer discloses a computing device using authentication information for validating data where a validation process may be performed to validate device transmitting [medical device, first data] and controller device data [communication device, second data] (Spencer: col. 2, line 49-53], [col. 13, line 20-32])
configured to operate a data pass through application Spencer discloses a communication between servers and medical devices transmitting encrypted information [input information] and a pass through application where devices controllers cannot read or modify the communication [interpreted as without alteration] (Spencer: [col. 2, line 64-67], [col. 11, line 14-17], [col. 27, line 23-33]).
wherein the medical device is configured to include in the first data stream a first authentication information associated with the patient Spencer discloses a device [medical device] includes a authentication certificate information that matches information of the controller device [communication device] which includes authentication information of the user [associated with the patient] through a server verification Spencer: [Fig. 1], [col. 5, line 47-55], … Commands can also be validated as only being for particular users/patients and their associated medical devices. Data and/or commands that are transmitted between devices/systems (either way) can also be verified, [col. 11: line 49-56]; the controller 104 can verify the device 106 by obtaining verifying information (e.g., authentication certificate) from the device 106 and determining whether the verifying information matches corresponding portions of the device information 124, [col. 13, line 20-35, 40-50]; the device 106 can transmit private and confidential information with each other)
wherein the communication device is configured to include in the second data stream a second authentication information associated with the patient Spencer discloses a controller device [communication device] includes a authentication information of the user [associated with the patient] through a server verification (Spencer: [Fig. 1], [col. 5, line 47-55], Medical 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data streams of Jain to incorporate the user authentication information, as taught by Spencer which helps preventing data security risk and protect users privacy and safe operation of a device (Spencer: [col. 34, line 20-22]).

Regarding Claim 20, claim 20 recites substantially similar limitations to claims 7, as such, are rejected for similar reasons as given above.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2012/0290266A1 – “Jain”) in view of in view of Spencer et al. (US 10341866 B1- “Spencer”) in view of Policker et al. (WO 2015/077425 A1 – “Policker”)

Regarding Claim 6 (Original), the combination of Jain and Spencer teaches the apparatus of claim 1, wherein the monitor link is configured to operatively couple to a pH sensor to monitor the acidity of a patient's esophagus in the course of diagnosing and treating gastroesophageal reflux disease (GERD) Jain discloses a sensor coupled to a communication  [interpreted as pH sensor] (Jain: 0042], [0044]). However Jain does not expressly disclose monitoring acidity of esophagus for diagnosing and treating gastroesophageal reflux disease (GERD).

Policker teaches 
monitor the acidity of a patient's esophagus in the course of diagnosing and treating gastroesophageal reflux disease (GERD) (Policker: [p. 56, line 25-27]; pH data may be used to determine what kind of food a patient is eating, where the type of food is defined in terms of its acidity, [p. 75, lin3 30-31]-[p. 76, line 1-13], [p. 80 , line 4-5]; Where the system is being used to stimulate the LES or fundus or to treat GERD, pH sensor data can be augmented with accelerometer and/or inclinometer data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the system of Jain in view of Spencer to incorporate pH sensor data obtained for treatment of gastroesophageal reflux disease, as taught by Policker which improves usage experience and treatment duration (Policker: [p. 80, line 21-23]).

Regarding Claims 14, claims 14 recites substantially similar limitations to claim 6, as such, are rejected for similar reasons as given above.


Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2012/0290266A1 – “Jain”) in view of in view of Spencer et al. (US 10341866 B1- “Spencer”) in view of Chen et al. (US 11,089,160 B1 – “Chen”)

Regarding Claim 8 (Original), the combination of Jain and Spencer teaches the apparatus of claim 7, wherein the first and second authentication information further comprise rolling code information Spencer discloses pairing devices and configure secure connection for exchanging authenticated communication using authentication codes (Spence:[col. 2, line 59-65], [col. 7, line 16-27], [col. 15, line 51-59]), however, Jain and Spencer do not expressly discloses using rolling code for authentication information.

Chen teaches 
the authentication information further comprise rolling code Chen discloses using rolling code by authentication agent (Chen: [col. 9, line 1-7, 14-17], [col 13, line 28-31]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified authentication information of Jain in view of Spencer to incorporate rolling code, as taught by Chen which helps increasing data security and authentication process (Chen: [col. 1, line 62-67], [col. 7, line 56-60]).

Regarding Claim 9 (Original), the combination of Jain, Spencer, and Chen teaches the apparatus of claim 8, wherein the first authentication information further comprises at least one member of the group consisting of hardware identification of the at least one communication device, hardware identification of the medical device, and a unique ID associated with the patient Spencer discloses authentication information includes device identifier such as serial number [communication device hardware identifier], medical device identification [medical device hardware information] and patient identifiers to include access credentials, contact info, [unique ID associated with the patient] (Spencer: [Fig. 1], [col. 3, line 10-13, 38-39], [col. 4, line 1-4], [col. 8, line 1-9, 15-26, 36-48], [col. 21, line 35-41]). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the authentication data of Jain to incorporate devices hardware identification and user unique identification, as taught by Spencer which helps preventing data security risk and protect users privacy and safe operation of a device (Spencer: [col. 34, line 20-22]).

Regarding Claims 16-17, claims 16-17 recite substantially similar limitations to claims 8-9, as such, are rejected for similar reasons as given above.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US20190057216	Secure Content Sharing
US20110238640	Small Footprint Medical Information Transfer Protocol Stack
The references are relevant since it discloses a data streams obtained from different devices, data stream analysis, data authentication and sharing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Byham et al. (US20140095269) [0022], [0043]; Hoffman et al. (US 2014/0358576) [0069], [0074]